 In the Matterof GREYHOUNDBus DEPOTOF BIRMINGHAM,Iwo.andAMALGAMATED` ASSOCIATIONOF' STREET;,ELECTRIC,RAILWAY ANDMOTOR COACHEMPLOYEESOF AMERICA, DIVISION 1314Case No. 10-R-1104.-Decided April 25, 194.4Mr. Alexander E. Wilson, Jr.,of Atlanta, Ga., for the Company.Mr. Frederic Meyers,ofWashington, D. C., for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, Divi-sion 1314, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofGreyhound Bus Depot of Birmingham, Inc., Birmingham, Alabama,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before PaulS.Kuelthau, Trial Examiner.Said hearing was held at Birming-ham, Alabama, on April 4, 1944.The Company and the Union ap-peared and participated. All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were'afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS of FACTI.THEBUSINESS OF THE COMPANYThe Company, an Alabama corporation, is engaged in the opera-tion of a bus depot in Birmingham, Alabama. The Company isowned by Southeastern Greyhound Lines, Dixie Greyhound Lines,Teche Greyhound Lines, and Crescent Stages, Inc.Theselines aswell as Missala Stages, Valley Coaches, and Brown Motor Coachesuse the Company's depot in Birmingham.56 N. L.R. B., No. 4.13 /14DECISIONS' OF NATIONAL LABOR" RELATIONS BOARDIThe Company provides ticket sales to any point in the UnitedStates, baggage checking, parcel checking, and the usual services ofa bus terminal. - Ninety percent of the use,of the depot is by South-eastern' Greyhound, Dixie Greyhound, Teche-Greyhound and Crescent,Stages. - 'Southeaste'rn, Greyhound' has scheduled bus lines operatingin, Ohio, Indiana,. Kentucky,' West, Virginia', Tennessee,-Alabama,Georgia, and Florida.Dixie Greyhound has scheduled bus linesoperating in Mississippi, Illinois, Alabama, Missouri, Arkansas, andTennessee.Teche Greyhound has scheduled bus lines operating inLouisiana,Mississippi,Alabama, Georgia, and Florida.CrescentStages operates in Georgia and Alabama. 'There are approximately124 scheduled bus arrivals and the same number of departures daily atthe terminal.Twenty-five percent of the busses using the Company'sBirmingham terminal either come from States other than the Stateof Alabama or go to'States other than that State.We find, contrary to the contentions of'the Company, that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act.'II. THE ORGANIZATION INVOLVEDAmalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Division 1314, affiliated with the Amer-ican Federation of Labor, is a labor organization admitting to member'ship employees of the Company.III. THE QUESTION CONCERNING REPRESENTATION-The Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until, the Union has -been- certified by the Board- in an appro-priate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees' of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all employees of the Company at the Birmingham terminal, ex-'See e g.Matter of Greyhound Terminal of Louisville, Inc,55 N. L. R B 949.2The Field Examiner repotted that the Union submitted 00 applications for membershipand GO designation cards, 52 of which bore apparently genuine original signatures of per-sons appearing on the Company's pay roll of January 21, 1944, which contained the namesof 69 employees in the appropriate unit GREYHOUND BUS DEPOT OF BIRMINGHAM, INC.1 5eluding the-terminal manager, the assistant terminal manager, the headticket agent, the secretary to the terminal manager, and the head bag-gage agent and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act 3V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved 'by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forthin the direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Greyhound,BusDepot of Birmingham, Inc., Birmingham, Alabama, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10, and 11, of said s Rules'and Regula-Lions, among the-employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for :cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by Amalgamated Association of Street, Electric Railwayand Motor Coach Employees of America, Division 1314, affiliated withthe American Federation of Labor, for the purposes of collectivebargaining.'The categories of employees included in the unitare the ticketagent,baggage agent;information clerks, starters,report makers,porters and maids.